Citation Nr: 0946369	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic left eye 
disorder to include pigmentary glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from November 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Nashville, Tennessee, Regional Office which denied service 
connection for left eye pigmentary glaucoma.  In December 
2007, the Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  At the 
videoconference hearing, the Veteran submitted a Motion to 
Advance on the Docket.  In January 2008, the Board granted 
the Veteran's motion.  In February 2008, the Board remanded 
the Veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Veteran's service personnel records indicate that he was 
stationed at Tebessa, Algeria, from June 1943 to August 1943.  
In a May 1998 written statement, the Veteran advanced that 
his "eyes were scalded from creosote while I was stationed 
at Tebessa, Africa 713th Railway Operating Attachment."  In a 
May 2006 written statement, the Veteran reiterated that his 
eyes had been scalded.  He clarified that he had been 
"treated for several days at the 715th Medical 
Det[atchment]."  At the December 2007 videoconference 
hearing before the undersigned Veterans Law Judge, the 
Veteran testified that his eyes had been treated for 
"several days" after they had been scalded during active 
service.  In a March 2009 written statement, the Veteran 
clarified that "when I got back to Tibesti (Tebessa), I went 
to the Army doctor and he treated me several days with 
medication."  The Veteran believed that his inservice eye 
injury precipitated his chronic pigmentary glaucoma.  

The Veteran has advanced on appeal that he was treated for 
chronic left eye injuries at the Army's 715th Medical 
Detachment and its Tebessa, Algeria, medical facilities in 
1943.  When a Veteran identifies clinical treatment 
associated with specific military facilities, the VA has a 
duty to either undertake an exhaustive record search or 
explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that a search be made 
of the records of the Army's 715th 
Medical Detachment and its Tebessa, 
Algeria, medical facilities for any 
documentation pertaining to treatment of 
the Veteran between June 1943 and August 
1943.  All material produced by the 
requested search should be incorporated 
into the record.  If no records are 
located, a written statement to that 
effect should be incorporated into the 
claims files. 

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic left eye disorder to include 
pigmentary glaucoma.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  
3.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

